PER CURIAM.
In Case # 88-2246-CA (trial court docket number), the trial court granted summary judgment in favor of the defendants Carol and Mack Poole on the ground that the evidence established that at the time that Charles K. Cannon allegedly caused a collision with the vehicle driven by plaintiff/appellant while driving a vehicle owned by the Pooles, he was operating the vehicle without their permission. The trial court correctly granted summary judgment because the Pooles established a prima facie case of lack of genuine issue of material fact on the issue of consent, thus shifting the burden to appellant to produce evidence demonstrating the existence of such an issue. Appellant’s evidence was insufficient to meet this burden, and summary judgment was therefore properly entered. DeMesme v. Stephenson, 498 So.2d 673 (Fla. 1st DCA 1986); Martinez v. Hart, 270 So.2d 438 (Fla. 3d DCA 1972); Pearson v. St. Paul Fire & Marine Insurance Co., 187 So.2d 343 (Fla. 1st DCA 1966); Hankerson v. Wilcox, 173 So.2d 747 (Fla. 3d DCA 1965); Fideli v. Colson, 165 So.2d 794 (Fla. 3d DCA 1964); Keller v. Florida Power & Light Company, 156 So.2d 775 (Fla. 3d DCA 1963).
Our affirmance of summary judgment in Case # 88-2246-CA renders moot the question of whether the trial court properly dismissed the complaint in Case # 89-1371-CA (trial court docket number). We have examined appellant’s other arguments and find them without merit.
AFFIRMED.
SMITH, NIMMONS and ALLEN, JJ., concur.